Hare, Judge. —
The testates', in the first eiar.se of the will,’ directs Ids slaves to be liberated whenever the Jaws pf the state will admit or- tolerate it; he then enjoins it upon his executors, and all his representatives, not to sell, give, swap or convey any of the negroes or their increase in or out of the state; that until the state shall pass a law for tolerating emancipation, his negroes shall be divided amongst, his wife and children, agreeably to the laws for the distribution of intestate’s estates. The will was proved at February Terra, 1815, This petition was filed at May Term, 1823, eight years afterwards, and after the slave for whose benefit it professes to be filed, has been delivered over to the defendant in a course of distribution, as the testator in bis will has directed.
The testator has not continued the trust in his cxci.u ■ tors to see to the liberation of his slaves, at any indefinite period of time: when (hey were delivered over to his representatives by the assent of his executors, the- trust would seem to cease in the latter, and attach to the for - mer. If that is the case, the executors filed this petition without any authority from the will. For fins reason I can see no objection to the decree of the Court below when they dismissed it, and I think that decree should be N-ñrmed.
The rest of the Court concurred,
31"jin'll;3v-y> A.:¡rFIRMED'